UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2008 VIEWSONIC CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-50730 95-4120606 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 381 Brea Canyon Road Walnut, California 91789 (Address of principal executive offices, including zip code) (909) 444-8888 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Departure of Certain Officers On January 14, 2008, Heng-Chun Ho, President, Global Products and Solutions, announced his intention to resign effective January 31, 2008.Mr. Ho is entitled to receive four months of salary pursuant to his offer letter with us, dated January 8, 2005.The offer letter is filed as Exhibit 10.22 to our amended Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission on April 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIEWSONIC CORPORATION Dated:January 17, 2008 By: /s/ Robert J. Ranucci Robert J. Ranucci Vice President, General Counsel & Secretary
